Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 07/02/2021 are acknowledged. Amended Claims 1, 2, 7, 9, 15 and 16 are acknowledged by the examiner. Accordingly, claims 1-13 and 15-16 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 07/02/2021, pages 10-12, the cited prior art fails to disclose or suggest at least, “……an adjustment circuit that controls the image sensor; and a prediction circuit that predicts a position of a main subject within a field of view, based on a movement direction and a movement amount of the main subject that are detected from a moving image captured by the image sensor, wherein when capturing a moving image for live view display by the image sensor, the adjustment circuit controls the image sensor to have a first drive time period with a first cycle determined by a framerate of the live view display, wherein when continuously capturing still images by the image sensor, the adjustment circuit controls the image sensor to have a second drive time period with a second cycle, and wherein 

Independent claims 15 and 16 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 15 and 16 are allowed also.

The dependent claims 2-13 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698